DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/09/2021 has been entered and fully considered by the examiner. 
Claims 9 and 14 have been amended. Claims 21-35 have been added. Claims 1-8, 12, 15-20 have been canceled. Claims 9-11, 13, 14, and 21-35 are currently pending in the application with claims being independent.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/17/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being obvious over by Fogarty et al. (U.S. 2004/0168692) hereinafter “Fogarty”.
 Regarding claim 21, Fogarty discloses a method of localizing tissue using a tissue localization device [see abstract of Fogarty], comprising:
 holding a handle of the tissue localization device using one hand [see FIG. 30; the gun handle is held by one hand]; and 
deploying [see [0214] and [0414]-[0416] of Fogarty] a localization marker [locator element 200; see FIG. 2] of the tissue localization device [device of FIG. 30] out of a needle lumen [deployment tube 300; see [0184] the deployment tube can be a steel hypodermic needle] extending from the handle [see FIG. 30] by translating [see [344]-[0346] of Fogarty and FIG. 30] a sliding mechanism [release trigger 356] along a surface of the handle [see [0346] of Fogarty],
 wherein the localization marker [locator element 200; see FIG. 2] is translatable relative to a distal end of the needle lumen before release of the localization marker from the tissue localization device [see [0344]-[0346] of Fogarty], wherein the localization marker is configured to form into a partial-loop configuration when released from the tissue localization device.[see FIG. 3F-3H]
Fogarty in the embodiment of FIG. 30 does not expressly disclose wherein, when the localization marker is released from the tissue localization device, one or more spring-loaded pins move to an extended position to prevent further movement of the sliding mechanism, and
Fogarty in the embodiment of FIG. 8 further discloses wherein, when the localization marker is released from the tissue localization device, one or more spring-[see [0243] of Fogarty disclose that the pin could be spring loaded] pins move to an extended position to prevent further movement of the sliding mechanism, [see [0224]-[0226] discloses that “a detent or notched mechanism 719 disposed near the distal end of the housing …as the user axially advances the lever to engage with mechanism 719, the level is prohibited from moving proximally thus locking pusher tube and locator element in place”]
It would have been obvious to a person of ordinary skill level in the art a the time of the filing of the invention to modify the localization marker release method of FIG. 30 of Fogarty further and include one or more spring loaded pins that move to an extended position to prevent further movement of the sliding mechanism according to the teachings of embodiment of FIG. 8 of Fogarty in order to stop further movement of the marker after deployment. 
Regarding claim 22, Fogarty further discloses that the localization marker is detachably coupled to a pusher positioned within the needle lumen [see [0119] of Fogarty] and configured to slidably translate relative to the needle lumen and the handle.[see [0210] and [0214] and FIG. 7A-7C]
Regarding claim 23, Fogarty further discloses the localization marker is released from the pusher when the pusher exits the needle lumen [see [0221] of Fogarty].
Regarding claim 25, Fogarty further discloses retracting the localization marker into the needle lumen by translating the sliding mechanism along the surface of the handle, wherein the localization marker is retractable before release of the localization marker from the tissue localization device [see 0224]-[0226] embodiment of Fogarty].
claim 26, Fogarty further discloses that the localization marker is coupled to a tracking wire [wire 290; see FIG. 3E and [0144]-[0145] of Fogarty] and the tracking wire is configured to align secant to the partial-loop configuration of the localization marker upon release of the localization marker from the tissue localization device.[see FIG. 3E and 30A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant to the partial loop of the locator device after deployment]
 
Claims 28-32 and 35 are rejected under 35 U.S.C. 103 as being obvious over Fogarty et al. (U.S. 2004/0168692) hereinafter “Fogarty” in view of Jones et al.  (U.S, 2005/0119562) hereinafter “Jones”.
Regarding claim 28, Fogarty discloses a method of localizing tissue using a tissue localization device [see abstract of Fogarty], comprising: 
holding a handle of the tissue localization device using one hand [see FIG. 30; the gun handle is held by one hand]; and 
deploying [see [0214] and [0414]-[0416] of Fogarty] a localization marker [locator element 200; see FIG. 2] of the tissue localization device [device of FIG. 30] out of a needle lumen [deployment tube 300; see [0184] the deployment tube can be a steel hypodermic needle] extending from the handle [see FIG. 30] by translating [see [344]-[0346] of Fogarty and FIG. 30] a sliding mechanism [release trigger 356] along a surface of the handle [see [0346] of Fogarty],
and wherein the localization marker is configured to form into a partial-loop configuration when deployed from the tissue localization device. .[see FIG. 3E and 30A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant to the partial loop of the locator device after deployment]
Fogarty does not expressly disclose that  the handle includes a plurality of markers configured to indicate a deployed position of the localization marker relative to the needle lumen based on a position of the sliding mechanism relative to each of the plurality of markers, 
Jones, directed towards a marker deployment device [see abstract of Jones] further discloses that  the handle includes a plurality of markers configured to indicate a deployed position of the localization marker relative to the needle lumen based on a position of the sliding mechanism relative to each of the plurality of markers, [see [0038] and FIG. 4; the plurality of markers 30]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the handle of the localization device of Fogarty further and include on it a plurality of markers configured to indicate a deployed position of the localization marker relative to the needle lumen base on a position of the sliding mechanism relative to each of the plurality of markers according to the teachings of Jones in order to provide visual feedback to the user on the position of the localization element at each point.
Regarding claim 29, Fogarty discloses a method of localizing tissue using a tissue localization device [see rejection of clam 28 above]
Fogarty does not disclose that the plurality of markers comprise of graphics, etching or indents along the outside surface of the handle.
.[see FIG. 4 of Jones]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the handle of the localization device of Fogarty further and include on it a plurality of markers comprise one of graphics, etchings, or indents along an outside surface of the handle according to the teachings of Jones in order to provide visual feedback to the user on the position of the localization element at each point.
Regarding claim 30, Fogarty discloses a method of localizing tissue using a tissue localization device [see rejection of clam 28 above]
Fogarty does not disclose that a plurality of markers.
Jones further discloses that the plurality of markers include a starting marker, an intermediate deployment marker, and a deployed marker, wherein: the starting marker corresponds to a position wherein the localization marker is completely positioned within the needle lumen, the intermediate deployment marker corresponds to a position wherein at least a portion of the localization marker extends distally of the needle lumen, and the deployed marker corresponds to a position wherein the localization marker is fully deployed from the needle lumen.[see FIG. 4 and [0038] of Jones; the first marking indicates a starting point and therefore is a starting marker, the end marker is the completely positioned marker and any of the in between markers are the deployed markers]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the handle of the localization device of Fogarty 
Regarding claim 31, Fogarty discloses a method of localizing tissue using a tissue localization device [see rejection of clam 28 above]
Fogarty does not disclose a plurality of needle depth markers.
Jones further discloses that the needle lumen further comprises a plurality of needle depth markers.[see FIG. 4 an d[0038]; the plurality of markings 30 are depth markers]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the handle of the localization device of Fogarty further and include on it a plurality of needle depth markers according to the teachings of Jones in order to provide visual feedback to the user on the position of the localization element at each point. 
Regarding claim 32, Fogarty further discloses that the localization marker is detachably coupled to a pusher positioned within the needle lumen [see [0119] of Fogarty] and configured to slidably translate relative to the needle lumen and the handle.[see [0225] and [0325] of Fogarty]
Regarding claim 34, Fogarty further discloses that the localization marker is released from the pusher when the pusher exits the needle lumen, the localization marker being translatable before release of the localization marker from the tissue localization device and the localization marker is no longer retractable into the needle lumen when released.[see [03344-[0346] of Fogarty]
Regarding claim 35, Fogarty further discloses that retracting the localization marker into the needle lumen by translating the sliding mechanism in a second longitudinal direction opposite the first longitudinal direction along the surface of the handle, wherein the localization marker is retractable before the localization marker reaches the deployed position.[see FIG. 8 and [0225] of Fogarty]


Claims 27 is rejected under 35 U.S.C. 103 as being obvious over Fogarty et al. (U.S. 2004/0168692) hereinafter “Fogarty” in view of Neff et al. (U.S. 2017/0319289) hereinafter “Neff”.
Regarding claim 27, Fogarty discloses holding the localization marker deployment device in one hand [see rejection of claim 21 above]
Fogarty does not disclose holding a handle of an ultrasound transducer in a second hand.
Neff further disclose holding a handle of an ultrasound transducer in a second hand [see [0031] of Neff]



Allowable Subject Matter
Claims 9-11, 13, and 14 are allowed.	
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, the prior art fails to anticipate and/or render obvious either solely or in combination: “the slidable delivery control includes a first concave surface extending from a proximal end and a second concave surface extending from a distal end such that using the first concave surface, one or more fingers of the first hand translates the slidable delivery control in the first longitudinal direction while using the second concave surface, one or more fingers of the first hand translates the slidable delivery control in the second longitudinal direction”
Claims 10, 11, 13, and 14 depend upon allowable claim 9 and are considered to be allowable at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 24 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claims 24 and 33, the prior art fails to anticipate and/or render obvious either solely or in combination “wherein the pusher includes the one or more spring-loaded pins moveable between a compressed position and the extended position, wherein: when in the compressed position, the pusher is arranged and configured to slidably translate within the needle lumen; and when in the extended position, the one or more spring-loaded pins are received within one or more holes formed in the handle to prevent the pusher from slidably translating within the needle lumen, the one or more spring-loaded pins are received within the one or more holes when the localization marker has been fully deployed and separated from the pusher”.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793